DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/01/20 has been entered.

Response to Amendment

	Currently, the pending Claims are 1, 3-14, 16-24. The examined Claims are 1, 3-14, 16-24, with Claims 1, 4, 7, 12, 14, 16, 18, 20, 24 being amended herein.

Response to Arguments

	Applicant has amended independent Claims 1 and 20 to each require that particles of the solid electrolyte are intermixed with electrode particles in both the cathode and the anode, wherein the intermixing comprises forming the solid electrolyte as a shell around a core of the electrode particles 

	Accordingly, Applicant presents arguments, in favor of the aforementioned amendments to the Claims, versus the prior art of record.

Regarding Claims 1 and 20, Applicant argues that Kim, as modified by Visbal, neither teaches nor suggests that particles of the solid electrolyte are intermixed with electrode particles in both the cathode and the anode, wherein the intermixing comprises forming the solid electrolyte as a shell around a core of the electrode particles such that the shell is in direct contact with the core (Pages 6-8 of Remarks). Applicant argues that Visbal requires that the cathode active material particles (but not the anode active material particles) comprise a coating layer thereon which specifically prevents/inhibits contact between the cathode active material particles and particles of the solid electrolyte (Pages 7-8 of Remarks).

Regarding Claims 4 and 24, Applicant argues that Kim, as modified by Visbal, neither teaches nor suggests carbon nanowires or carbon nanotubes (or combinations thereof) as anode active materials (Page 8 of Remarks). Applicant argues that while Kim discloses graphite and non-graphitic carbon as potential anode active materials, Kim is silent with respect to 

Regarding Claim 12, Applicant seeks clarification on the previous prior art rejection of record (based, at least, on [0009]-[0010], [0039] of Kwon) (Pages 9-10 of Remarks).

Regarding Claim 13, Applicant seeks clarification of the previous prior art rejection of record (based, at least, on [0055] of Muraoka) (Page 9 of Remarks).

Regarding Claim 19, Applicant argues that while Yamazaki discloses a lithium ion battery formed using a metal oxide such as LiCoO2, Yamazaki does not appear to teach or otherwise suggest electrochemical lithiation involving submerging a microbattery in a liquid electrolyte (Pages 11-12 of Remarks). 

Finally, Applicant argues that the remaining dependent Claims, by virtue of their ultimate dependence on independent Claims 1 or 20, are allowable insofar as Kim, as modified by Visbal, neither teaches nor suggests the limitations of Claims 1 and 20 (Pages 9, 11-12 of Remarks).

While Applicant’s aforementioned amendments/arguments are acknowledged, they are found to be moot in view of the new grounds of rejection, presented below, as necessitated by Applicant’s amendments to the Claims. It is noted, however, that all previous prior art rejections of record are hereby withdrawn.


Kwon teaches an electrode which is, for example, an anode ([0039]). Kwon teaches that the electrode comprises an active material layer disposed on a current collector ([0009]-[0010]). Kwon teaches that the current collector may be formed out of nickel or copper ([0010]). Alternatively, Kwon teaches that the current collector may be formed out of a conductive carbon paste comprising carbon powders of graphite, carbon black, or carbon nanotubes ([0010]).
Accordingly, Kim and Kwon are of particular relevance to one another insofar as Kwon offers alternative materials (e.g. conductive carbon paste comprising carbon powders of graphite, carbon black, or carbon nanotubes) for use as anode current collectors instead of, for example, nickel and copper. In other words, whereas Kim teaches that current collector (160) (which, again, is the structure interpreted as a “negative contact”) may be formed of nickel or copper, Kwon discloses material alternatives to nickel or copper in the context of anode current collector materials. Therefore, a modification of the current collector (160) of Kim in view, at least in part, of the disclosure of Kwon (as described in the rejection of Claim 12 below) is necessarily a modification of the “negative contact” of Kim. Regardless of whether or not Kwon discusses any equivalence between an anode current collector and a “negative contact,” the fact remains that Kim already teaches a “negative contact” and Kwon’s disclosure, at least in part, merely serves as the basis of modifying the structure of said “negative contact.”



Finally, in regards to Applicant’s aforementioned arguments with respect to Yamazaki (which are still of relevance given that the Yamazaki reference is utilized in the rejection Claim 19, as described below), the disclosure of Martin (See the rejection of Claim 18, as described below) already serves as the basis for performing an electrochemical lithiation technique (i.e. electrochemically lithiate the battery by submerging the battery in a liquid electrolyte along with a lithium-containing counter-electrode, and applying a voltage bias across the submerged battery and counter-electrode in order to drive lithium ions into the given electrode). In particular, Martin discloses the use of a counter-electrode which is lithium-containing in nature.
Yamazaki teaches that a secondary battery which is a lithium ion battery formed using a lithium-containing metal oxide such as lithium cobalt oxide ([0059]). In particular, Yamazaki teaches that lithium cobalt oxide specifically exhibits a high capacity and is a highly safe material ([0059]). 
Accordingly, Martin and Yamazaki are of particular relevance to one another insofar as Martin requires a counter-electrode which is lithium-containing in nature, and Yamazaki discloses a specific type of lithium-containing material (i.e. lithium cobalt oxide) which is useful in a secondary battery due to its high capacity and safety characteristics. Regardless of whether or not Yamazaki discloses electrochemical lithiation techniques, the fact remains that Martin already teaches the aforementioned electrochemical lithiation technique involving a counter-electrode which is lithium-containing in nature, 

	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-7, 9, 11, 20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0072215), and further in view of Yoshida et al. (US 2012/0052382).

Regarding Claims 1, 3, 9, 11, 20, 23, Kim teaches a thin film solid state battery and a method of forming the thin film solid state battery (Abstract). As illustrated in Figure 1, Kim teaches that the method comprises forming a cathode (130) on a substrate (100), forming a solid electrolyte (140) on the cathode, forming an anode (150) on the solid electrolyte, and forming a negative contact (i.e. current collector (160)) on the anode ([0027]-[0030], [0036]). Kim teaches that the cathode comprises a cathode active material, wherein the cathode active material is a lithium intercalated material, wherein the lithium intercalated material is, for example, lithium cobalt oxide ([0054]). Kim teaches that the anode comprise an anode active material, wherein the anode active material is, for example, carbon-based particles ([0042]). Kim teaches that the layers of the thin film solid state battery are on the nanometer and micrometer scale in terms of thickness (i.e. these features have thicknesses less than about 5 mm), and therefore, the thin film solid state battery is interpreted as a “microbattery” ([0031], [0037]-[0043]).
Kim does not explicitly teach that the method comprises intermixing particles of the solid electrolyte with electrode particles in both the cathode and the anode, wherein the intermixing comprises forming the solid electrolyte as a shell in direct contact with a core of the electrode particles in both the cathode and the anode.
However, Yoshida teaches an all-solid secondary battery (Abstract, [0002]). As illustrated in Figure 2, Yoshida teaches that the battery comprises a cathode (16), an anode (17), and a solid electrolyte (11), wherein the cathode comprises a cathode active material layer (12), and further wherein the anode comprises an anode active material layer (13) ([0046]). As illustrated in Figure 4, Yoshida teaches that the solid electrolyte comprises solid electrolyte particles (24), wherein the solid 
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form both the anode and cathode of Kim in the manner disclosed by Yoshida (i.e. intermix particles of the solid electrolyte of Kim with respective anode and cathode active material particles such that a core/shell configuration is formed wherein said solid electrolyte particles, at least partially, form a shell in direct contact with a core formed of said respective anode and cathode particles, and further, form the cathode such that it exhibits a concentration gradient of solid electrolyte particles and cathode active material particles), given that such a modification would not only help further prevent the interruption of conductive and ionic pathways within the battery, but also would help in the accommodation of battery expansion/contraction during cycling (it is further noted that the instant Claims do not explicitly require that the claimed shell fully/completely covers the claimed core).  

Regarding Claim 5, Kim, as modified by Yoshida, teaches the instantly claimed invention of Claim 1, as previously described.
	Furthermore, Kim teaches that the substrate is, for example, a metal film (“metal foil substrate”) ([0037]).

Regarding Claim 6, Kim, as modified by Yoshida, teaches the instantly claimed invention of Claim 1, as previously described.
	Furthermore, Kim teaches that the substrate is, for example, a metal film (“metal foil substrate”) ([0037]). More specifically, Kim teaches that the substrate is, for example, formed out of copper (“copper foil”), stainless steel (“steel foil”), aluminum (“aluminum foil”), or nickel (“nickel foil”) ([0037]).

	Regarding Claim 7, Kim as modified by Yoshida, teaches the instantly claimed invention of Claim 1, as previously described.
	Furthermore, and as illustrated in Figure 1, Kim teaches that prior to forming the cathode on the substrate, a positive contact (i.e. current collector (120)) is formed on the substrate ([0027]-[0030], [0036]).

Claims 4, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0072215), and further in view of Yoshida et al. (US 2012/0052382) and Zhou et al. (US 6,280,697).

Regarding Claim 4, Kim, as modified by Yoshida, teaches the instantly claimed invention of Claim 1, as previously described.

	However, Zhou teaches single-walled carbon nanotubes (SWNTs) (Abstract, col. 2 lines 30-61). Zhou teaches that SWNTs are specifically useful as electrode active materials in lithium-ion batteries (col. 4 line 66 to col. 5 line 34, col. 7 lines 16-20). As opposed to graphite, Zhou teaches that SWNTs are advantageous insofar as they exhibit excellent conductivity, mechanical, and reversible capacity characteristics while also not necessarily requiring the presence of an additional binder (col. 4 line 66 to col. 5 lines 58, col. 7 lines 16-20). 
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would utilize SWNTs (“carbon nanotubes”), as taught by Zhou, as the carbon-based particles of Kim, as modified by Yoshida, given that as opposed to graphite, SWNTs are advantageous insofar as they exhibit excellent conductivity, mechanical, and reversible capacity characteristics while also not necessarily requiring the presence of an additional binder.

Regarding Claim 24, Kim, as modified by Yoshida, teaches the instantly claimed invention of Claim 20, as previously described.
	Kim, as modified by Yoshida, does not explicitly teach that the carbon-based particles are carbon nanowires, carbon nanotubes, or combinations thereof.
	However, Zhou teaches single-walled carbon nanotubes (SWNTs) (Abstract, col. 2 lines 30-61). Zhou teaches that SWNTs are specifically useful as electrode active materials in lithium-ion batteries (col. 4 line 66 to col. 5 line 34, col. 7 lines 16-20). As opposed to graphite, Zhou teaches that SWNTs are advantageous insofar as they exhibit excellent conductivity, mechanical, and reversible capacity characteristics while also not necessarily requiring the presence of an additional binder (col. 4 line 66 to col. 5 lines 58, col. 7 lines 16-20). 
.

Claims 8, 13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0072215), and further in view of Yoshida et al. (US 2012/0052382) and Muraoka et al. (US 2008/0299457).

Regarding Claim 8, Kim as modified by Yoshida, teaches the instantly claimed invention of Claim 7, as previously described.
Kim, as modified by Yoshida, does not explicitly teach that the positive contact (i.e. current collector (120)) is formed of vanadium, steel, aluminum, indium, or combinations thereof.
	However, Muraoka teaches a secondary battery (Abstract). Muraoka teaches that the battery comprises a positive electrode current collector which is formed of aluminum ([0055]). Muraoka teaches that aluminum can be formed as a porous or nonporous conductive substrate material for use as a positive electrode current collector ([0055]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the positive current collector (“positive contact”) of Kim, as modified by Yoshida, out of aluminum, as taught by Muraoka, given that aluminum is a conductive material which may be formed as a porous or nonporous substrate for use as a positive electrode current collector, as taught by Muraoka.

Regarding Claim 13, Kim as modified by Yoshida, teaches the instantly claimed invention of Claim 1, as previously described.
Kim, as modified by Yoshida, does not explicitly teach that the negative contact (i.e. current collector (160)) is formed of vanadium, steel, aluminum, indium, or combinations thereof.
	However, Muraoka teaches a secondary battery (Abstract). Muraoka teaches that the battery comprises a negative electrode current collector which is formed of, for example, stainless steel ([0078]). Muraoka teaches that stainless steel can be formed as a porous or nonporous conductive substrate material for use as a negative electrode current collector ([0078]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the negative current collector (“negative contact”) of Kim, as modified by Yoshida, out of stainless steel, as taught by Muraoka, given that stainless steel is a conductive material which may be formed as a porous or nonporous substrate for use as a negative electrode current collector, as taught by Muraoka.

Regarding Claim 21, Kim as modified by Yoshida, teaches the instantly claimed invention of Claim 20, as previously described.
Furthermore, and as illustrated in Figure 1, Kim teaches that prior to forming the cathode on the substrate, a positive contact (i.e. current collector (120)) is formed on the substrate ([0027]-[0030], [0036]).
Kim, as modified by Yoshida, does not explicitly teach that the positive contact (i.e. current collector (120)) is formed of vanadium, steel, aluminum, indium, or combinations thereof.
	However, Muraoka teaches a secondary battery (Abstract). Muraoka teaches that the battery comprises a positive electrode current collector which is formed of aluminum ([0055]). Muraoka teaches 
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the positive current collector (“positive contact”) of Kim, as modified by Yoshida, out of aluminum, as taught by Muraoka, given that aluminum is a conductive material which may be formed as a porous or nonporous substrate for use as a positive electrode current collector, as taught by Muraoka.

Claims 10, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0072215), and further in view of Yoshida et al. (US 2012/0052382) and Nakashima et al. (US 2015/0180050).

Regarding Claim 10, Kim, as modified by Yoshida, teaches the instantly claimed invention of Claim 1, as previously described.
Kim, as modified by Yoshida, does not explicitly teach that the solid electrode comprises a material selected from the instantly claimed group.
However, Nakashima teaches a solid electrolyte for use in a solid state battery ([0001]). Nakashima teaches that the solid electrolyte is a lithium lanthanum titanium oxide sintered material ([0011]). Nakashima teaches that the lithium lanthanum titanium oxide sintered material may specifically be utilized as a solid electrolyte material in a solid state battery, wherein it is specifically advantageous from the standpoint of increasing battery output due to its high ion conductivity of 3.0 x 10-4 Scm-1 and higher ([0009]-[0014]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the solid electrolyte of Kim, as modified by Yoshida, out -4 Scm-1 and higher.

Regarding Claim 22, Kim, as modified by Yoshida, teaches the instantly claimed invention of Claim 20, as previously described.
Kim, as modified by Yoshida, does not explicitly teach that the solid electrode comprises a material selected from the instantly claimed group.
However, Nakashima teaches a solid electrolyte for use in a solid state battery ([0001]). Nakashima teaches that the solid electrolyte is a lithium lanthanum titanium oxide sintered material ([0011]). Nakashima teaches that the lithium lanthanum titanium oxide sintered material may specifically be utilized as a solid electrolyte material in a solid state battery, wherein it is specifically advantageous from the standpoint of increasing battery output due to its high ion conductivity of 3.0 x 10-4 Scm-1 and higher ([0009]-[0014]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the solid electrolyte of Kim, as modified by Yoshida, out of the lithium lanthanum titanium oxide electrolyte material of Nakashima, given that such a solid electrolyte material would increase overall battery output due to its high ion conductivity of 3.0 x 10-4 Scm-1 and higher.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0072215), and further in view of Yoshida et al. (US 2012/0052382) and Kwon et al. (US 2014/0377651) and Li et al. (US 2006/0063072).

Regarding Claim 12, Kim, as modified by Yoshida, teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, Kim teaches that the negative contact is formed from a metal, wherein the metal is, for example, nickel or copper ([0039]).
Kim, as modified by Yoshida, does not explicitly teach that the negative contact is formed from a conductive carbon paste which is painted onto the anode and subsequently annealed.
However, Kwon teaches an electrode for a secondary battery (Abstract). Kwon teaches that the electrode is, for example, an anode ([0039]). Kwon teaches that the electrode comprises an active material layer disposed on a current collector ([0009]-[0010]). Kwon teaches that while the current collector may be formed out of nickel or copper, Kwon also teaches that the current collector may be formed of a conductive carbon paste comprising carbon powders of graphite, carbon black, or carbon nanotubes ([0010]).
Furthermore, Li teaches a battery (Abstract). Li teaches that the battery comprises a conductive carbon paste layer which, after being coated, is subjected to heating in order to dry the carbon paste layer by driving off any solvent remaining in the carbon paste layer ([0033]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the negative contact of Kim, as modified by Yoshida, out of a conductive carbon paste comprising carbon powders of graphite, carbon black, or carbon nanotubes, as taught by Kwon, given not only because Kwon specifically teaches that a conductive carbon paste is applicable as a current collector for an anode in a battery, but also because Kwon teaches conductive carbon paste as a specific alternative to nickel or copper in terms of the composition of an anode current collector. 
Furthermore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the conductive carbon paste current collector .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0072215), and further in view of Yoshida et al. (US 2012/0052382) and Bouillon et al. (US 2011/0111281).

Regarding Claim 14, Kim, as modified by Yoshida, teaches the instantly claimed invention of Claim 1, as previously described.
Kim, as modified by Yoshida, does not explicitly teach that the method comprises lithiating the battery after both the cathode and the anode have been formed.
However, Bouillon teaches a method of forming a battery (Abstract). Bouillon teaches that after both the anode and cathode have been formed, a lithiation process is carried out ([0018], [0038]). Bouillon teaches that it is advantageous to perform lithiation at such a time (i.e. after the formation of both the anode and cathode) given that lithiation can be carried out after the electrode layers are fully positioned in place within the battery ([0043]). Furthermore Bouillon teaches that lithiation after the anode and cathode are each formed is also beneficial insofar as it allows the overall battery to withstand further thermal processes ([0043]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would perform the method of Kim, as modified by Yoshida, with the added step of performing lithiation after both the anode and cathode are formed, as taught by Bouillon, .

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0072215), and further in view of Yoshida et al. (US 2012/0052382) and Bouillon et al. (US 2011/0111281) and Harrison et al. (“Chemical and Electrochemical Lithiation of LiVOPO4 Cathodes for Lithium-Ion Batteries”).

Regarding Claims 16-17, Kim, as modified by Yoshida and Bouillon, teaches the instantly claimed invention of Claim 14, as previously described.
Kim, as modified by Yoshida and Bouillon, does not explicitly teach that the lithiating is accomplished via chemical lithiation performed in accordance with the instantly claimed steps.
However, Harrison teaches a method for the chemical lithiation of LiVOPO4 in order to insert a second lithium ion into the lattice to form Li2VOPO4, thereby significantly enhancing its energy density when used in a lithium ion battery (Abstract). Harrison teaches that the chemical lithiation includes the immersion LiVOPO4 into an n-butyllithium solution for 48 hours (See “Chemical Lithiation” on pages 3850-3851).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the cathode of Kim, as modified by Yoshida and Bouillon, initially out of LiVOPO4, as taught by Harrison, and subsequently perform chemical lithiation by immersing the battery in into an n-butyllithium solution for 48 hours, as taught by Harrison, given that 4 to form Li2VOPO4, thereby significantly enhancing the energy density of the overall battery.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0072215), and further in view of Yoshida et al. (US 2012/0052382) and Bouillon et al. (US 2011/0111281) and Martin et al. (US 2016/0149203).

Regarding Claim 18, Kim, as modified by Yoshida and Bouillon, teaches the instantly claimed invention of Claim 14, as previously described.
Kim, as modified by Yoshida and Bouillon, does not explicitly teach that the lithiating is accomplished via electrochemical lithiation performed in accordance with the instantly claimed steps.
However, Martin teaches a method of enriching an electrode of a microbattery with an ionic species (Abstract, [0031]-[0032]). Specifically, Martin teaches that the enrichment technique is a method of lithiating an electrode of a microbattery ([0047]). As illustrated in Figure 2, Martin teaches that the method comprises submerging a microbattery, which already comprises an electrode formed thereon that is intended to be lithiated, in a liquid electrolyte (5) along with a counter-electrode (6) which is formed, for example, out of lithium (i.e. the counter-electrode is lithium-containing) ([0033]-[0036], [0041], [0054]). Next, Martin teaches that a voltage bias is applied across the microbattery and counter-electrode in order to drive lithium ions into the electrode ([0049]). Martin teaches that the electrochemical lithiation provides for the homogenous lithiation of the entire electrode without impairing the surface of the electrode, and further, that the electrochemical lithiation avoids localized excess lithiation phenomena ([0063]-[0064]). 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would lithiate the battery of Kim, as modified by Yoshida and .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0072215), and further in view of Yoshida et al. (US 2012/0052382) and Bouillon et al. (US 2011/0111281) and Martin et al. (US 2016/0149203) and Yamazaki (US 2011/0289767).

Regarding Claim 19, Kim, as modified by Yoshida and Bouillon and Martin, teaches the instantly claimed invention of Claim 18, as previously described.
Kim, as modified by Yoshida and Bouillon and Martin, does not explicitly teach that the counter-electrode comprises lithium cobalt oxide.
However, Yamazaki teaches an energy storage device (Abstract). Yamazaki teaches that the energy storage device is a secondary battery ([0059]). Yamazaki teaches that the secondary battery is a lithium ion battery formed using a lithium-containing metal oxide such as lithium cobalt oxide ([0059])> Yamazaki teaches that lithium cobalt oxide specifically exhibits a high capacity and is a highly safe material ([0059]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the counter-electrode of Kim, as modified by Yoshida and Bouillon and Martin, out of lithium cobalt oxide, as taught by Yamazaki, given that Yamazaki teaches that lithium cobalt oxide specifically exhibits a high capacity and is a highly safe material.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729